Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits.
Claimant was correctly found to be ineligible for the unemployment insurance benefits he received during the three-month summer break in his employment as a university food service worker, a period during which his union contract provided that he would be paid $90 per week after the exhaustion of his vacation pay. Under Labor Law § 590 (11), a nonprofessional employee of an educational institution who receives reasonable assurance of reemployment following a break between two successive academic terms or years is not eligible for benefits during the break period. Substantial evidence supports the ruling that claimant had been given reasonable assurance of reemployment at the end of the summer break with the result that the benefits he received during this period were recoverable (see, Matter of La Mountain [Westport Cent. School Dist.—Ross], 51 NY2d 318; Matter of Alexander [Roberts], 136 AD2d 788).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.